40 N.Y.2d 1014 (1976)
Inspiration Enterprises, Inc., et al., Appellants,
v.
Inland Credit Corporation et al., Respondents.
Inland Credit Corporation, Respondent,
v.
Edwina Rager, Appellant.
Flowervale, Inc., et al., Appellants,
v.
Inland Credit Corporation et al., Respondents.
Court of Appeals of the State of New York.
Decided December 16, 1976.
On the court's own motion, appeal dismissed, without costs, upon the ground that the question certified does not present a question of law decisive of the correctness of the determination of the Appellate Division (see Young & Co. v Leong, 40 N.Y.2d 984).